Citation Nr: 0933898	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-31 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969, and served in Vietnam.  He died in July 2006.  The 
appellant is the Veteran's widow.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2007 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for the cause of the 
Veteran's death.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim of entitlement to service connection for 
the cause of the Veteran's death has been accomplished.

2.  The Veteran's death certificate shows that he died on 
July [redacted], 2006 and that the cause of death was internal 
exsanguination due to or as a consequence of esophageal 
cancer eroding the aorta.  

3.  Esophageal cancer was not shown in service or within one 
year of discharge from active duty.

4.  At the time of death, service connection was not in 
effect for any disability.  

5.  There is competent medical evidence of record that the 
cause of the Veteran's death was not related to presumed 
exposure to Agent Orange.  

6.  A service-connected disability did not cause, or 
materially or substantially contribute to or hasten the cause 
of the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted, to include as due to Agent Orange exposure. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107(b) (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 
3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for the cause of the Veteran's death.  The Board 
also finds that VA has made the required efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate the claim.  The whole of the evidence has been 
carefully considered, including the appellant's statements.  
Extensive VA clinical evidence has been associated with the 
claims folder.  The case was referred for a medical expert 
opinion.  Significantly, neither she nor her representative 
has identified, and the record does not otherwise indicate 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board thus finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim. See 38 U.S.C.A. § 5103A (a) (2); 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
All necessary development has been accomplished and appellate 
review may proceed without prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The claim is ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 
2009); 38 C.F.R. §§  3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service. 38 C.F.R. §§ 3.303, 
3.306 (2009).

Under the provisions of 38 C.F.R. § 3.309(e)(2009), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases do not include esophageal cancer. See 38 
C.F.R. §  3.309 (e) (2009).

A veteran who served in the Republic of Vietnam during the 
Vietnam Era during active military, naval, or air service 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era"). 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310 (West 2002 & 
Supp 2009); 38 C.F.R. § 3.312 (2009).

Factual Background and Legal Analysis

The appellant asserts that the disease that caused the 
Veteran's death is related to Agent Orange exposure in 
Vietnam.  

The Veteran served in Vietnam for one year.  As such, 
exposure to Agent Orange is presumed.  Service treatment 
record do not refer to any findings relative to a malignancy 
of the esophagus.  The Veteran filed a claim for service 
connection in 1992 for a number of conditions but did not 
refer to esophageal symptoms or cancer.  In a statement dated 
in August 1992 in support of a claim not pertinent to this 
appeal, he wrote that he started drinking in Vietnam and 
became an alcoholic.  Service connection for alcoholism was 
denied by rating decision in February 1993.  The ensuing VA 
clinical record chronicles a protracted history of continuous 
alcohol abuse, up to a case of beer per day, for which he was 
hospitalized and underwent detoxification on occasion, as 
well as marijuana and nicotine dependence.  He was admitted 
to a VA facility in August 1998 with a history of left 
substernal chest pressure and pain that were ultimately 
diagnosed as chest pain of noncardiac origin probably related 
to gastroesophageal reflux disease.  A relapse into heavy 
binge drinking was recorded in April 2001.  The Veteran was 
seen on an outpatient basis in September 2002 where it was 
noted that he continued to smoke and was a continuous heavy 
binge drinker.  He complained of heartburn.  VA clinical 
records dated in July 2004 show that the Veteran had been 
recently diagnosed with esophageal cancer and had been 
referred to surgery for feeding jejunostomy tube placement 
while undergoing treatment for cancer.

A claim for service connection for conditions that included 
throat cancer was received in September 2004.  

Of record is a letter dated in September 2004 from F. C. 
Ramirez, MD, VA Associate Chair of Medicine for 
Gastroenterology detailing the clinical findings following 
the Veteran's referral to the gastroenterology department for 
evaluation of difficulty swallowing.  It was found that he 
had esophageal cancer with metastasis, indicating a terminal 
disease. 

A death certificate was received showing that the Veteran 
died on July [redacted], 2006.  The immediate cause of death was 
internal exsanguination due to or as a consequence of 
esophageal carcinoma eroding the aorta.  

In a VA outpatient clinic entry dated in October 2006, VA 
staff physician, R. Samid, MD, noted that the Veteran 
"passed away from esophageal cancer."  He stated that 
"[h]e was exposed to agent orange in the military and served 
honorably.  His esophageal cancer was likely due to exposure 
to agent orange[sic] and he deserves all the benefits that he 
is entitled to." 

In correspondence dated in January 2007, a VA rating 
specialist attempted to contact Dr. Samid and asked him to 
provide an explanation as to how he arrived at his opinion 
that there was a relationship between the Veteran's 
esophageal cancer and Agent Orange exposure.  It was 
requested that the physician state the reasons and bases for 
his conclusion, cite any literature that supported his 
opinion, and/or note whether or not he was resorting to 
speculation.  Notations of record indicate that no response 
was received from Dr. Samid and that he could not be reached 
by phone.  

The RO referred the case to another VA physician for review 
and a medical opinion.  In a medical report dated in November 
2008, T. Haque, MD, noted that the veteran's "private 
doctor, Dr. Sarid[sic] had written a statement that 
esophageal cancer was likely due to Agent Orange."  The 
examiner explained that VA dealt with cancer in a 
"streamlined manner", and essentially stated that VA 
physicians adhered to the National Academy of Sciences 
Institute of Medicine guidelines' list of cancers that had 
statistical association with Agent Orange exposure provided 
to VA.  In effect, Dr. Haque indicated that esophageal cancer 
was not on that list and there was no scope for individual 
opinions in this respect.  He stated that he himself worked 
in the VA system, used its guidelines, and that under those 
guidelines, it was 'less likely than not' that cancer of the 
esophagus was related to exposure to Agent Orange.  The 
examiner did not indicate that the claims folder was reviewed 
as requested by the RO.  

The Board points out that what was sought through the remand 
was a review of the veteran's clinical history and a medical 
conclusion, enhanced by the examiner's expertise, as to 
whether there was in fact any basis to conclude that the 
Veteran's esophageal cancer was likely as not related to his 
presumed Agent Orange exposure irrespective of the regulatory 
criteria.  It is well established that even if a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for esophageal cancer based on exposure to 
Agent Orange in Vietnam, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, §5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).  

Dr. Haque did not respond to the question presented.  His 
November 2008 examiner's opinion was not instructive as to 
whether or not the esophageal cancer leading to the Veteran's 
death was related to Agent Orange exposure because he 
essentially stated that VA does not diverge from the 
regulatory criteria "list" for presumptive diseases.  This 
squarely contravenes the holding in Combee.  The examiner did 
not indicate that the claims folder was reviewed and 
pointedly stated that the rating agency could have done the 
same thing he did and not send it to him for review.  This 
examination report was thus found to be lacking and 
inadequate for adjudication purposes.  Therefore, a 
clarifying specialist opinion was requested. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The case was subsequently referred for an expert medical 
opinion from a specialist in occupational and environmental 
medicine or gastroenterology.  This was accomplished and the 
report dated in June 2009 has been received and is of record.  
The appellant has waived consideration of the additional 
evidence by the agency of original jurisdiction.  Therefore, 
the Board may consider this evidence in the first instance 
without returning it to the RO for a supplemental statement 
of the case. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) 
(2009).

The report by T. Parrino, M.D, Chief of Staff at the VA 
Medical Center in West Palm Beach, Florida is recited 
verbatim in pertinent part.

In my opinion, it is probably (more likely than 
not) that the occurrence of esophageal cancer in 
this case was not related to or caused by Agent 
Orange.  This conclusion is based on reviewing 
the specific clinical data for this individual 
case and it also is based on reviewing published 
information about the impact of Agent Orange 
exposure on the risk of esophageal cancer.  

The first reason for my conclusion is based on 
reviewing the clinical data for this case.  The 
form of cancer diagnosed in this individual 
(esophageal squamous cell carcinoma) is strongly 
associated with cigarette smoking and with 
alcohol consumption.  Epidemiological studies 
indicate that these are the two most important 
risk factors for this particular type of cancer 
when it occurs in the U.S. [references cited].  
According to the medical chart for this Veteran, 
he was a heavy user of both alcohol and 
cigarettes over an extended period of time.  Even 
though sustained exposure to these agents does 
not cause cancer in all individuals, the combined 
impact of these two factors was the main 
contributor to the risk of this specific form of 
cancer in this case.  

The second reason for my conclusion is based on 
information published in 2007 in the report, 
'Veterans and Agent Orange: Update 2006' 
[reference cited].  That report summarizes data 
in several epidemiological studies trying to link 
Agent Orange exposure to a diagnosis of 
esophageal cancer or to death caused by this 
condition.  None of these studies showed a 
statistically significant increase in esophageal 
cancer diagnoses or deaths among exposed 
individuals.  Quoting from pp. 290-291 of the 
report, 'the epidemiologic studies of esophageal 
cancer to date yielded no evidence of an 
increased risk associated with the compounds of 
interest.'  The report continues, 'the committee 
concluded that there is...insufficient evidence to 
determine whether there is an association between 
exposure to the compounds of interest [e.g., 
Agent Orange] and esophageal cancer.'  Apart from 
commenting on the epidemiological data, the 
report also notes that '[n]o toxicologic studies 
provide evidence of biologic plausibility of an 
association between the compounds of interest and 
tumors of the esophagus.'  After reading this 
report, I'd conclude that there is no reason to 
think the risk of esophageal cancer would be 
significantly increased in individuals with a 
history of exposure to Agent Orange.

The Board points out that the expert medical opinion of Dr. 
Parrino is squarely on point as to the relationship between 
exposure to Agent Orange and esophageal cancer and speaks for 
itself.  Dr. Sarid's brief statement in October 2006 that 
exposure to Agent Orange likely caused the Veteran's 
esophageal cancer is minimized by Dr. Parrino's comprehensive 
report which indicates that he considered the record and the 
entire clinical picture, and recognized clinical authority in 
forming his conclusions.  As noted previously, Dr. Sarid was 
earnestly entreated to provide elaboration on his October 
2006 opinion and appeared to ignore such requests.  
Therefore, with consideration of the above, the Board finds 
that the VA medical expert's opinion in June 2009 has 
substantially more probative weight than that of Dr. Sarid.  
The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of another physician. See 
Guerrieri v. Brown, 4 Vet. App. at 471-73.  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The Veteran was shown to be both a heavy drinker and smoker 
of many years standing.  It was found that these, more than 
any other reason, were implicated in the development of his 
esophageal cancer.  The VA expert physician stated that 
epidemiological studies had determined that exposure to Agent 
Orange had been ruled out as a causative factor in esophageal 
cancer statistically.  

Under the circumstances the Board must find that the 
esophageal cancer from which the Veteran died was not 
directly or presumptively related to service, as it was not 
demonstrated in service or within one year thereof, nor may 
it found to be related to Agent Orange exposure from service 
in Vietnam. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp 2009); 38 C.F.R. §§  3.307, 3.309 
(2009).  While the Board is empathetic to the appellant's 
loss of her husband so prematurely, it is found that evidence 
is not at least in equipoise as to afford her the benefit of 
the doubt in this instance. See 38 C.F.R. § 3.102 (2009).  
The preponderance of the evidence is against the claim for 
the cause of the veteran's death and it must be denied.


ORDER

Service connection for the cause of the Veteran's death, to 
include as due to Agent Orange exposure, is denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


